EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend the first paragraph of the specification as follows:
(01)	This Application is a continuation application of U.S. Patent Application No. 16/000,644, entitled "Sanitizing Door Handle Fluid Container Assembly," filed on June 5, 2018, now U.S. Patent No. [[__________]]10,799,606; which claims priority to U.S. Provisional Patent Application No. 62/663,506, entitled "Sanitizing Door Handle," and filed on April 27, 2018; 
this Application is a divisional application of U.S. Patent Application No. 17/062,599, entitled "Distribution Manifold with Integrated Check Valve," and filed on October 4, 2020; which is a continuation application of U.S. Patent Application No. 16/000,649, entitled "Distribution Manifold with Integrated Check Valve," and filed on June 5, 2018, now U.S. Patent No. 10,792,382; which claims priority to U.S. Provisional Patent Application No. 62/663,506, entitled "Sanitizing Door Handle," and filed on April 27, 2018; 
this Application is a divisional application of U.S. Patent Application No. 16/699,846, entitled "Sanitizing Door Handle," filed on December 2, 2019; which is a continuation application of U.S. Patent Application No. 16/000,642, entitled "Sanitizing Door Handle," filed on June 5, 2018, now granted as U.S. 
this Application is a divisional application of U.S. Patent Application No. 16/000,646, entitled "Method for Dispensing a Fluid During Door Operation," and filed on June 5, 2018, which claims priority to U.S. Provisional Patent Application No. 62/663,506, entitled "Sanitizing Door Handle," and filed on April 27, 2018; 
this Application is a divisional application of U.S. Patent Application No. 16/000,647, entitled "Handle-Mounted Distribution Manifold," and filed on June 5, 2018, which claims priority to U.S. Provisional Patent Application No. 62/663,506, entitled "Sanitizing Door Handle," and filed on April 27, 2018; 
this Application is a divisional application of U.S. Patent Application No. 16/845,980, entitled "Sanitizing Door Handle with External Fluid Container," and filed on April 10, 2020; which is a continuation application of U.S. Patent Application No. 16/000,650, entitled "Sanitizing Door Handle with External Fluid Container," filed on June 5, 2018, now granted as U.S. Patent No. 10,617,777; which claims priority to U.S. Provisional Patent Application No. 62/663,506, entitled "Sanitizing Door Handle," filed on April 27, 2018; 
this Application is a divisional application of U.S. Patent Application No. 16/000,652, entitled "Electronic Sanitizing Door Handle," and filed on June 5, 2018, which claims priority to U.S. Provisional Patent Application No. 62/663,506, entitled "Sanitizing Door Handle," and filed on April 27, 2018. Each of the foregoing patent applications is incorporated herein by reference in its entirety.

Allowable Subject Matter
Claims 16-20 and 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 16, Oshmyansky discloses a fluid container assembly (102), comprising: a fluid container (108) configured to be disposed adjacent a door handle (116, 200); a fluid (a liquid or gel sanitizing agent) disposed in the fluid container (108), wherein the fluid container (108) comprises a sterilizing, disinfecting, antiseptic, antimicrobial, sanitizing or cleaning fluid (a liquid or gel sanitizing agent); a tubing (204) having a first end and second end, wherein the first end of the tubing (204) is configured to receive a fluid from the fluid container (not shown in figure 2) and to communicate the fluid (a liquid or gel sanitizing agent) to the second end of the tubing (204); and a distribution manifold (plenum, 404) coupled to the second end of the tubing (204), wherein the distribution manifold (404) communicates fluid from an interior of the distribution manifold (404) to an exterior of the distribution manifold (404) via a plurality of distribution hole (openings at the end of the plurality of radial tubes, 402, to handgrip, 224) (see Abstract; figures 1-4 and column 2, line 30 through column 3, line 20).
Gardiner et al. discloses a fluid container assembly, comprising: a fluid container (303) configured to be disposed adjacent a door handle (101); a fluid disposed in the fluid container (303), wherein the fluid container (303) comprises a sterilizing, disinfecting, antiseptic, antimicrobial, sanitizing or cleaning fluid (sanitizer); a tubing (not shown) having a first end and second end, wherein the first end of the tubing is configured to receive a fluid from the fluid container (303) and to communicate the fluid to the second end of the tubing, since the sanitizer fluid is forced inside the pump (510) to be pushed up through a tube (not pictured) into the magnetic check valve (503) to spray nozzle (106); a spray nozzle (106) coupled to the second end of the tubing; and a check valve (magnetic check valve, 503) disposed along the tubing between the fluid container and the spray nozzle (106) the check valve (503) configured to permit flow of the fluid through the tubing from the fluid container to 
The prior art references fail to disclose or suggest a fluid container assembly further comprising a check valve disposed along the tubing between the fluid container and the second end of the tubing, the check valve configured to permit flow of the fluid through the tubing from the fluid container to the second end of the tubing and to inhibit flow of the fluid through the tubing back to the fluid container.
Claims 17-20 and 22-29 depend on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed November 15, 2021, with respect to the objection to the specification and the 112(b) rejection of claims 17, 22 and 29 have been fully considered and are persuasive.  The objection to the specification and the 112(b) rejection of claims 17, 22 and 29 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774